DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 04, 2022 has been entered.
 Response to Arguments
In light of the amendment to claim 39, the rejection under 35 USC 112(d) is hereby withdrawn.
Applicant’s arguments with respect to claim 16, rejected under 35 USC 103, have been considered but are moot because the new ground of rejection, necessitated by amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 21-23, 26-28, 31-32, 35-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomeba et al. (US 2019/0394798, Tomeba hereafter).
RE claims 16 and 21, Tomeba discloses a method performed by a user equipment (UE), and a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor  (Figure 4, diagram of a terminal/UE of Tomeba. Note 202,203 and 204) configured to: control the transceiver to receive, from a base station (BS), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information (Paragraphs 101-102, a base station transmits DCI to schedule uplink PUSCH in an unlicensed band. Further indicated is an “interlace allocation” of one of a plurality of an uplink resource block at a constant interval.), perform a carrier sensing on a first frequency band, wherein the first frequency band is identified based on the RB set allocation information included in the DCI (Paragraphs 101-102 discloses the uplink resource block allocation as well as a channel access based upon carrier sensing. Claim 17 further discloses “receive downlink control information via a physical downlink control channel (PDCCH), carrier sense circuitry configured to sense a channel state to be an idle state or not”. This is interpreted as being sensing on a first carrier as allocated by the DCI from the base station), and control the transceiver to transmit, to the BS, uplink data on at least one second frequency band, based on the interlace allocation information and a result of the carrier sensing on the first frequency band, and wherein the first frequency band includes the at least one second frequency band (At least claim 17 further disclosing transmission of the uplink data if the channel is sensed to be idle. Note, by way of the claim language as currently presented in the instant application for the final limitation allows for an interpretation that the first frequency band and the second frequency band are one and the same. That is, you first sense on an allocated frequency band and then transmit on that same frequency band. If Applicants intend differently the claims may require additional clarification).
RE claims 17 and 22, Tomeba discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Tomeba further discloses wherein the interlace allocation information comprises information bits indicating at least one interlace among a plurality of interlaces (Paragraphs 101-102).
RE claims 18 and 23, Tomeba discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Tomeba further discloses wherein the RB set allocation information comprises information about a frequency band for the carrier sensing (Paragraphs 101-102).
RE claims 36 and 37, Tomeba discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Tomeba further discloses wherein the RB set allocation information indicates a bandwidth of the frequency band identified based on a starting resource block (Paragraphs 101-102).
RE claims 26 and 31, Tomeba discloses a method performed by a base station (BS), and a base station (BS) in a wireless communication system, the BS comprising: a transceiver; and at least one processor (Figure 3, 102, 103, 104) configured to: control the transceiver to transmit, to a user equipment (UE), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information (Paragraphs 101-102, a base station transmits DCI to schedule uplink PUSCH in an unlicensed band. Further indicated is an “interlace allocation” of one of a plurality of an uplink resource block at a constant interval.); and control the transceiver to receive, from the UE, uplink data on at least one second frequency band (Claim 17 disclosing transmission of the uplink data if the channel is sensed to be idle. )  wherein the uplink data is received from the UE, based on the interlace allocation information and a result of a carrier sensing of the UE, wherein a first frequency band is identified based on the RB set allocation information included in the DCI (Paragraphs 101-102 discloses the uplink resource block allocation as well as a channel access based upon carrier sensing. Claim 17 further discloses “receive downlink control information via a physical downlink control channel (PDCCH), carrier sense circuitry configured to sense a channel state to be an idle state or not”. This is interpreted as being sensing on a first carrier as allocated by the DCI from the base station), and wherein the first frequency band includes the at least one second frequency band (Note, by way of the claim language as currently presented in the instant application for the final limitation allows for an interpretation that the first frequency band and the second frequency band are one and the same. That is, you first sense on an allocated frequency band and then transmit on that same frequency band. If Applicants intend differently the claims may require additional clarification).
RE claims 27 and 32, Tomeba discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Tomeba further discloses wherein the interlace allocation information comprises information bits indicating at least one interlace among a plurality of interlaces (Paragraphs 101-102).
RE claims 28 and 35, Tomeba discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Tomeba further discloses wherein the RB set allocation information comprises information about a frequency band for the carrier sensing and information of a position of the frequency band (Paragraphs 101-102).
RE claims 38 and 39, Tomeba discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Tomeba further discloses wherein the RB set allocation information indicates a bandwidth of the frequency band identified based on a starting resource block (Paragraphs 101-102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461